UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                            _____________

                                     No. 15-3635
                                    _____________

                                    GREG HARGUS

                                            v.

            FEROCIOUS AND IMPETUOUS, LLC; KYLE COLEMAN;
         JOSEPH TRATTNER; ST. THOMAS SPORT AND SOCIAL CLUB;
                            M/V ONE LOVE

                             Kyle Coleman; M/V One Love,
                                                   Appellants
                                    _____________

                          On Appeal from the District Court
                                   of the Virgin Islands
                              (D.V.I. No. 3-13-cv-00111)
                         District Judge: Honorable Ruth Miller
                                    ______________

                            ORDER AMENDING OPINION

It has come to the Clerk’s attention that Magistrate Judge Ruth Miller was incorrectly
identified as a District Judge on the lower court history portion of this Court’s caption
listed on the Court’s October 18, 2016 precedential opinion. It is hereby O R D E R E D
that the opinion is amended as follows:

On Appeal from the District Court
of the Virgin Islands
(D.V.I. No. 3-13-cv-00111)
Magistrate Judge: Honorable Ruth Miller


For the Court,



Marcia M. Waldron, Clerk
Date: October 31, 2016
CJG/cc:      Matthew J. Duensing, Esq.